OPINION — AG — ** NEPOTISM — SCHOOL BOARD ** QUESTION: IS IT A VIOLATION OF THE LAW FOR A SCHOOL BOARD MEMBER'S MOTHER TO WORK AS A COOK ON THE HOT LUNCH PROGRAM IF THE SCHOOL BOARD DOES 'NOT' PAY HER SALARY, EXPENSES, ETC. BUT ALL FINANCIAL OBLIGATION OF HER SALARY OR WAGES ARE PAID BY THE COLLECTION OF MONEY FROM CHILDREN WHO EAT ON WHAT IS KNOWN AS THE ' HOT LUNCH PROGRAM '? —  NEGATIVE (REIMBURSEMENT, FEDERAL FUNDS, SCHOOL DISTRICT, BOARD OF EDUCATION) CITE: 21 O.S. 481 [21-481], 70 O.S. 2A-4 [70-2A-4], 70 O.S. 2-4 [70-2-4] OPINION NO. APRIL 21, 1948 — HODGE (J. H. JOHNSON)